DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 - 5, 13 - 14, and 22 - 23 are objected to because of the following informalities:  
Claims 4, 13, and 22 are objected to because the phrase “the machine learning is trained” appears to be missing the word “system” after the word “learning.”
Claims 5, 14, and 23 should be amended to recite “for each of the one or more images of dental information” in the last line in order to use consistent terminology and provide unambiguous antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for “the determined confidence scores” in line 9. Only one confidence score has been positively recited. It is unclear what plurality of confidence scores is being referred to. 
Claim 2 is indefinite because there is unclear antecedent basis for “data representative of the one or more images of dental information.” It is unclear whether these data are the “data representing one or more images of dental information associated with a patient” recited in line 2 of claim 1 or some other data. For the purposes of art, the limitation is interpreted as intending to refer to “the data representing the one or more images of dental information.”
Claim 8 is indefinite because it is unclear how a representation “of the determined confidence scores” may be used for a diagnosis and treatment plan. Those of ordinary skill in the art would understand that an image of a patient’s teeth may be used for a diagnosis and treatment plan, but would not understand how a confidence score may be used for a diagnosis and treatment plan. Moreover, applicant’s specification does not provide any clear description of how a confidence score may be used for a diagnosis and treatment plan. For the purposes of art, the claim will be interpreted as intending to require a method step of using an image including the representation for a diagnosis and treatment plan.
Claim 9 is indefinite because it is unclear how “an alert or recommendation is produced by using the produced representation for the diagnosis and treatment plan”. As explained above in the indefiniteness rejection of claim 8, those of ordinary skill in the art would not understand how a confidence score may be used for a diagnosis and treatment plan. Moreover, it is unclear what ‘use’ of the produced representation “of the determined confidence scores” could produce an “alert or recommendation” and who or what must perform the act of “using.” Those of ordinary skill in the art would not understand the metes and bounds of the claimed method. For the purposes of art, the claim will be interpreted as intending to require a method step of producing an alert or recommendation based on an image including the representation.
Claim 10 is indefinite because there is insufficient antecedent basis for “the determined confidence scores” in line 12. Only one confidence score has been positively recited. It is unclear what plurality of confidence scores is being referred to.
Claim 11 is indefinite because it is unclear how a system may comprise a step of transferring data. Examiner suggests amending the claim to recite that the operations further comprise transferring data.
Claim 11 is further indefinite because there is unclear antecedent basis for “data representative of the one or more images of dental information.” It is unclear whether these data are the “data representing one or more images of dental information associated with a patient” recited in line 5 of claim 10 or some other data. For the purposes of art, the limitation is interpreted as intending to refer to “the data representing the one or more images of dental information.”
Claim 14 is indefinite because it is unclear what structural feature of the claimed system, if any, is intended by recitation of “one or more annotations are produced...” Examiner suggests amending the claim to recite that the operations further comprise producing the annotations, if this is what is intended. 
Claim 17 is indefinite for the following reasons: 
It is unclear how a representation “of the determined confidence scores” may be used for a diagnosis and treatment plan. Those of ordinary skill in the art would understand that an image of a patient’s teeth may be used for a diagnosis and treatment plan, but would not understand how a confidence score may be used for a diagnosis and treatment plan. Moreover, applicant’s specification does not provide any clear description of how a confidence score may be used for a diagnosis and treatment plan. 
It is unclear what structural feature of the claimed system, if any, is intended by recitation of “wherein the produced representation is used for a diagnosis and treatment plan.” Examiner suggests amending the claim to either 1) clarify what structural configuration of the memory or processor is intended by the limitation; or 2) clarify that the recitation is a recitation of intended use of the system, rather than an intended structural feature of the claimed system. 
Those of ordinary skill in the art would not understand the metes and bounds of the claimed system. For the purposes of art, the claim will be interpreted as intending to recite that an image including the representation is intended to be used for a diagnosis and treatment plan.
Claim 18 is indefinite for the following reasons: 
It is unclear how “an alert or recommendation is produced by using the produced representation for the diagnosis and treatment plan”. As explained above in the indefiniteness rejection of claim 17, those of ordinary skill in the art would not understand how a confidence score may be used for a diagnosis and treatment plan. Moreover, it is unclear what ‘use’ of the produced representation “of the determined confidence scores” could produce an “alert or recommendation” and who or what must perform the act of “using.” 
It is unclear what structural feature of the claimed system, if any, is intended by recitation of “wherein an alert or recommendation is produced ...” Examiner suggests amending the claim to clarify what structural configuration of the memory or processor is intended by the limitation.
Those of ordinary skill in the art would not understand the metes and bounds of the claimed system. For the purposes of art, the claim any step of producing an alert or recommendation based on an image including the representation will be interpreted as meeting the claim.
Claim 19 is indefinite because there is insufficient antecedent basis for “the determined confidence scores” in line 11. Only one confidence score has been positively recited. It is unclear what plurality of confidence scores is being referred to.
Claim 20 is indefinite because it is unclear how computer readable media may comprise a step of transferring data. Examiner suggests amending the claim to recite that the operations further comprise transferring data.
Claim 20 is further indefinite because there is unclear antecedent basis for “data representative of the one or more images of dental information.” It is unclear whether these data are the “data representing one or more images of dental information associated with a patient” recited in line 4 of claim 19 or some other data. For the purposes of art, the limitation is interpreted as intending to refer to “the data representing the one or more images of dental information.”
Claim 23 is indefinite because it is unclear what structural feature of the claimed computer readable media, if any, is intended by recitation of “one or more annotations are produced...” Examiner suggests amending the claim to recite that the operations further comprise producing the annotations, if this is what is intended. 
Claim 26 is indefinite for the following reasons: 
It is unclear how a representation “of the determined confidence scores” may be used for a diagnosis and treatment plan. Those of ordinary skill in the art would understand that an image of a patient’s teeth may be used for a diagnosis and treatment plan, but would not understand how a confidence score may be used for a diagnosis and treatment plan. Moreover, applicant’s specification does not provide any clear description of how a confidence score may be used for a diagnosis and treatment plan. 
It is unclear what structural feature of the claimed computer readable media, if any, is intended by recitation of “wherein the produced representation is used for a diagnosis and treatment plan.” Examiner suggests amending the claim to either 1) clarify what structural configuration of the computer readable media is intended by the limitation; or 2) clarify that the recitation is a recitation of intended use of the computer readable media, rather than an intended structural feature. 
Those of ordinary skill in the art would not understand the metes and bounds of the claimed computer readable media. For the purposes of art, the claim will be interpreted as intending to recite that an image including the representation is intended to be used for a diagnosis and treatment plan.
Claim 27 is indefinite for the following reasons: 
The claim recites dependency upon itself. For the purposes of art, the claim will be treated as if it depends from claim 26.
There is insufficient antecedent basis for “the produced representation” and “the diagnosis and treatment plan.”
It is unclear how “an alert or recommendation is produced by using the produced representation for the diagnosis and treatment plan”. As explained above in the indefiniteness rejection of claim 26, those of ordinary skill in the art would not understand how a confidence score may be used for a diagnosis and treatment plan. Moreover, it is unclear what ‘use’ of the produced representation “of the determined confidence scores” could produce an “alert or recommendation” and who or what must perform the act of “using.”
It is unclear what structural feature of the claimed computer readable media, if any, is intended by recitation of “wherein an alert or recommendation is produced ...” Examiner suggests amending the claim to clarify what structural configuration of the computer readable media is intended by the limitation.
Those of ordinary skill in the art would not understand the metes and bounds of the claimed computer readable media. For the purposes of art, the claim any step of producing an alert or recommendation based on an image including the representation will be interpreted as meeting the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “one or more computer readable media.” The broadest reasonable interpretation of machine readable media encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). To overcome this rejection, examiner suggests amending the claims to be directed towards “one or more non-transitory computer readable media.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 6 - 7, 10 - 12, 15 - 16, 19 - 21, and 24 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2018/0325484, of record) in view of Ozdemir et al. (US 2019/0122073, of record, hereinafter “Ozdemir”).
Regarding claims 1, 10, and 19, Patel shows a system comprising a processor and a memory storing instructions (computing device 100, [0045]-[0051] and fig. 1) that cause the processor to implement a method comprising:
receiving data representing an image of dental information associated with a patient (image for dental diagnosis, abstract; processing an image, [0052] and figs. 2 - 4);
adjusting the data into a predefined format, wherein adjusting the data includes adjusting visual parameters associated with the image (standardizing all images, [0053] and step 203 of fig. 2); and
using a machine learning system ([0032]; [0034]; [0070]; artificial neural network, [0078]) to determine a confidence score for a portion of the image (“classification… generates as an output a set of numbers, where each output corresponds to the likelihood of a particular classification … a rule might be that IF radiolucency is …,” [0079]. Examiner maps each output/likelihood value to the claimed “confidence score”).
Patel fails to show producing a representation of the determined confidence score to identify a detected feature present in the image.
Ozdemir discloses quantifying uncertainty in reasoning about 2D and 3D spatial features with a computer machine learning architecture. Ozdemir teaches producing a representation of a determined confidence score to identify a detected feature present in an image (detection result and associated confidence level is presented to the end user, [0054]; “the confidence level information about objects classified by machine learning networks … can include a spatial indicator that augments the ordinary signal intensity in a manner that conveys certainty. For example, a color change, highlighting, line width change, imposition of a texture, 3D embossing of a printed map, etc. can be used to convey identified features,” [0060]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel’s invention to include producing a representation of the determined confidence score to identify a detected feature present in the image, as taught by Ozdemir, in order to apprise a clinician of the degree of certainty of the classification process so that the clinician will readily understand how reliable the associated diagnosis is from a simple visual inspection of a displayed image. 
Regarding claims 2, 11, and 20, the combined invention of Patel and Ozdemir discloses the claimed invention substantially as noted above. Patel further shows transferring the data to one or more networked computing devices (network based system, [0047] and fig. 14; [0049]; [0066]; [0077]). The transferred data are at least capable of being used for statistical analysis, and therefore meet the claim in the absence of positive recitation of a step of statistical analysis (claim 2) or operations of statistical analysis (claims 11 and 20).
Regarding claims 3, 12, and 21, the combined invention of Patel and Ozdemir discloses the claimed invention substantially as noted above. Patel further shows that the machine learning system employs a neural network (artificial neural network, [0078]).
Patel is silent as to whether or not the neural network is a convolution neural network.
Ozdemir teaches a neural network that is a convolution neural network (detection/characterization includes use of a learning algorithm such as a convolutional neural network, [0009]; “Bayesian deep learning model, examples of which include convolutional neural networks...,” [0035]; [0040]; [0043]; nodule identification task 360 uses a 3D convolutional neural network, [0054] and figs. 3 and 10). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel’s invention to have the neural network be a convolution neural network, as taught by Ozdemir, in order to model epistemic uncertainty, i.e. model uncertainty about the predictions resulting from ambiguity or sufficiency (or both) in training data, to thereby address a scenario in which the training data is self-inconsistent, as opposed to simply lacking in quantity, or where the model has low confidence because it simply has not been exposed to a sufficient number of similar examples, as discussed by Ozdemir ([0035]; [0068]).
Regarding claims 6, 15, and 24, the combined invention of Patel and Ozdemir discloses the claimed invention substantially as noted above. Patel further shows that the detected feature includes a radiolucent lesion (image with boxes overlaid thereon showing radiolucent regions, [0069] and fig. 13; signs of osseous destruction such as a radiolucency, [0074]; radiolucency, [0078]). 
Regarding claims 7, 16, and 25, the combined invention of Patel and Ozdemir discloses the claimed invention substantially as noted above.
Patel fails to show that the produced representation includes a graphical representation that is presentable on a user interface of the computing device.
Ozdemir teaches that the produced representation includes a graphical representation that is presentable on a user interface of a computing device (detection result and associated confidence level is presented to the end user, [0054]; “the confidence level information about objects classified by machine learning networks … can include a spatial indicator that augments the ordinary signal intensity in a manner that conveys certainty. For example, a color change, highlighting, line width change, imposition of a texture, 3D embossing of a printed map, etc. can be used to convey identified features,” [0060]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel’s invention to have the produced representation include a graphical representation that is presentable on a user interface of the computing device, as taught by Ozdemir, in order to apprise a clinician of the degree of certainty of the classification process so that the clinician will readily understand how reliable the associated diagnosis is from a simple visual inspection of a displayed image. 

Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Ozdemir as applied to claims 1, 10, and 19 above, and further in view of Somasundaram et al. (US 2017/0169562, of record, hereinafter “Somasundaram”). 
Regarding claims 4, 13, and 22, the combined invention of Patel and Ozdemir discloses the claimed invention substantially as noted above. Patel further shows that the machine learning system is trained (machine learning algorithm to train the system to diagnose different cases, [0032]; training the system, [0034]).
However, although those of ordinary skill in the art would understand Patel’s training data to be dental imagery and associated annotations, Patel doesn’t explicitly discuss this feature.
Somasundaram discloses automatic tooth type recognition. Somasundaram teaches training with dental imagery and associated annotations (training the classifier by associating a tooth label 81 with the computed aggregated feature, [0031] and step 85 of fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Patel and Ozdemir to have the training be with dental imagery and associated annotations, as taught by Somasundaram, in order to use proper data necessary for the classifier to function as intended to identify features within Patel’s dental image, as is understood in the art. 

Claims 5, 8 - 9, 14, 17 - 18, 23, and 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Ozdemir as applied to claims 1, 10, and 19 above, and further in view of Mah (US 2017/0086943, of record).
Regarding claims 5, 14, and 23, the combined invention of Patel and Ozdemir discloses the claimed invention substantially as noted above. 
Patel fails to show that an annotation is produced for the image of dental information.
Mah discloses artificial intelligence in automated orthodontic diagnosis and treatment planning. Mah teaches an annotation that is produced for an image of dental information (tags or other electronic identifiers assigned to anatomic features of a patient's teeth for defining a location or other attribute thereof, [0057] - [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Patel and Ozdemir to have an annotation be produced for the image of dental information, as taught by Mah, in order to facilitate cooperation of artificial intelligence and other algorithms with inputs to automatically develop one or more routines and/or algorithms for correcting, improving or otherwise changing a malocclusion or other orthodontic condition according to an electronically stored model, as suggested by Mah ([0060]). 
Regarding claims 8 - 9, 17 - 18, and 26 - 27, the combined invention of Patel and Ozdemir discloses the claimed invention substantially as noted above. 
Patel is not specific to using an image including the representation for a diagnosis and treatment plan and producing an alert or recommendation based on an image including the representation.
Ozdemir teaches an image including the representation (detection result and associated confidence level is presented to the end user, [0054]; “the confidence level information about objects classified by machine learning networks … can include a spatial indicator that augments the ordinary signal intensity in a manner that conveys certainty. For example, a color change, highlighting, line width change, imposition of a texture, 3D embossing of a printed map, etc. can be used to convey identified features,” [0060]).
Mah discloses artificial intelligence in automated orthodontic diagnosis and treatment planning. Mah teaches using an image for a diagnosis and treatment plan and producing a recommendation based on an image (proposed treatment regimen including recommendations, [0058]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel’s invention to include an image including the representation, as taught by Ozdemir, in order to apprise a clinician of the degree of certainty of the classification process so that the clinician will readily understand how reliable the associated diagnosis is from a simple visual inspection of a displayed image. 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Patel and Ozdemir to include using the image for a diagnosis and treatment plan and producing a recommendation based on the image, as taught by Mah, in order to provide appropriate treatment to a patient in need thereof, as is conventional in the art of medical imaging and diagnostics. 
The combined invention of Patel, Ozdemir, and Mah is interpreted as meeting the limitations of claims 8 - 9, 17 - 18, and 26 - 27, as best understood by the examiner in light of the clarity deficiencies discussed in the indefiniteness rejections above. 


Conclusion
This is a continuation of applicant's earlier Application No. 16/387,388. All claims are drawn to the same invention claimed in the earlier application, Application No. 16/387,388, and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Specifically, the instant claims are identical to the claims of Application No. 16/387,388 that were filed on 4/17/2019 and rejected in the Office Action dated 10/11/2019 using the same grounds of rejection above. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793